                          Case 21-10751-AJC              Doc 29        Filed 05/13/21         Page 1 of 1




          ORDERED in the Southern District of Florida on May 12, 2021.




                                                                           A. Jay Cristol, Judge
                                                                           United States Bankruptcy Court
_____________________________________________________________________________

                                       UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF FLORIDA

            IN RE:
                                                                             CASE NO. 21-10751-AJC
            ADNIEL LEON,
                  Debtor.                                                    Chapter 13
            ____________________________/
                         AGREED ORDER SUBSTITUTING COUNSEL FOR DEBTOR

                     THIS CAUSE came before the Court upon the Agreed Stipulation for

             Substitution of Counsel for Debtor. The Court being fully advised in the premises it is

                     ORDERED AND ADJUDGED:

                     The Stipulation is APPROVED. Jose A. Blanco is substituted as counsel of

             record for Debtor, Adniel Leon. Robert Sanchez is withdrawn as counsel of record for

             Debtor herein and relieved of further responsibility in connection herewith. The

             balance of attorney’s fees and costs in the Plan and any earned but unpaid fees are to

             be paid to Debtor’s attorney, Jose A. Blanco. However, no fees are allowed above the

             safe harbor limit unless an Order approving of such fees has been entered.

                                                                ###
            Copy to:
            Jose A. Blanco, Esquire
            355 West 49 Street,
            Hialeah, FL 33012
            Attorney Jose A. Blanco is directed to serve a copy of this order upon all interested parties and file a
            certificate of service conforming with Local Rule 2002-1(f).
